DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-19 are pending.
Claims 6-14 and 18-19 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Invention I drawn to claims 1-17 and 19, and Species 3 with Subspecies 5, drawn to FIGS. 9-11 and FIG. 13 in the reply filed on 9/12/2022 is acknowledged.
Claims 6-14 and 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/2022. Claims 1-5, 15, 16, and 17 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reinforced pad assembly". The limitation was not previously established and it is unclear whether this is a new “reinforced pad assembly”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the following: --the pad assembly--. 
Claims 2-5, 15, 16, and 17 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being depended upon a rejected base claim (claim 1). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giap (US 20170112655 A1), herein referred to as Giap.
Regarding claim 1, Giap discloses an apparatus for positioning a patient on a surgical table (patient positioning device 10), the apparatus comprising: a base (center section 12) having a top surface (top surface 24), the base having a plurality of handles attached thereto (handles 14); a foam top (foam pad 84) fixedly mounted to the top surface of the base to form a pad assembly, the foam top having an upper surface and a lower surface, the lower surface disposed on the base (see FIG. 6 and para. [0072], foam pad 84 is securable to the center section 12 via adhesives or hook and loop fasteners and the like); at least one strap attached to the pad assembly (belt 29 and connector 33); wherein the pad assembly is configured to prevent bunching when lifting or repositioning the patient during surgical table positioning changes required during surgery, the reinforced pad assembly configured for movement in multiple directions during surgery (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Giap, in view of Blecker et al. (US 3255469 A), herein referred to as Blecker.
Regarding claim 2, Giap does not explicitly disclose the foam top comprises a pneumatic foam. Blecker, however, discloses a pneumatic cushion comprising highly pneumatic closed cell polypropylene foam sheet layers for the purpose of using a material having a low cost with excellent tensile properties, adequate retention of pneumaticity, and generally pleasing aesthetics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Giap with the pneumatic foam of Blecker in order to provide a device having materials that are low cost with desirable physical properties.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Giap, in view of Gammons et al. (US 4472847 A), herein referred to as Gammons.
Regarding claim 3, Giap discloses center section comprises at least a top surface and bottom surface made of different materials but does not explicitly teach the base comprises a plurality of layers of a nonwoven material. Gammons, however, discloses a patient treating mattress comprising a treating mattress 3 further comprising a plurality of layers including a thermoplastic top panel 20, thermoplastic bottom panel 21, and nonwoven fabric layer 22 for the purpose of manufacturing a base with channels to direct air therethrough for ventilation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Giap with thermoplastic and nonwoven layers of Gammons in order to provide directed ventilation throughout the mattress.  
Regarding claim 4, Giap (in view of Gammons) teaches a reinforcing sheet disposed between two of the layers of the base (see Gammons, bottom layer comprises at least two layers of thermoplastic 20 and 21 and a bottom layer of polyurethane material 22, therefore thermoplastic layer 21 can be considered the reinforcing layer meeting the limitations of the claim).
Regarding claim 5, Giap (in view of Gammons) teaches reinforcing sheet comprises a condensed foam or a biodegradable cardboard. Examiner notes that Gammons discloses thermoplastic material which may broadly include condensed foam without the explicit suggestion of a specific polymer. The combination of Giap modified by Gammons therefore reads on the limitations of the claim.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giap.
Regarding claim 15, Giap discloses belts 29 and connectors 33 but does not explicitly disclose the strap further comprises hook and loop fasteners. The examiner takes Official Notice that is old and well known in the art to have modified the belts and connectors of Giap to include hook and loop fasteners for the purpose of providing a quick and easy means of reversibly attaching components with each other. Giap includes a plurality of elements such as straps 40 include hook and loop fasteners for securing padded substrates 16. It therefore flows naturally that belt 29 and connectors 33 could comprise hook and loop fasteners. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hook and loop fasteners for the purposes articulated above.
Regarding claims 16 and 17, Giap teaches (claim 16) the strap is configured to wrap around a bed rail or (claim 17) strap is configured to extend across a narrow end of an anterior hip table. Examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses surgical table patient apparatuses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Giap, Blecker, and Gammons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/27/2022